Title: To John Adams from Timothy Pickering, 24 September 1798
From: Pickering, Timothy
To: Adams, John



Sir,
Department of State Trenton Sept. 24. 1798.

I have the honour to inclose two letters from Mr. Adams, one dated “Berlin June 18th. 1798;” the other on the 25th of the same month; the latter covering three papers of extracts from French news-papers with Mr. Adams’s remarks.
In his letter of June 18th he refers to the propositions made by the Swedish minister, Baron d’Engerstrom, (now at Berlin) when he was minister in England in 1793, to Mr. Pinckney the minister of the United States. The Baron supposes that no notice had been taken of his propositions by the American Government. He is under a mistake; as the inclosed copy of my letter to Mr. King, of the 17th of Septr. 1796, will show, in connection with Mr. King’s communications on the subject, extracted from his letters of April 13th 1797, & June 5th following, which extracts are also inclosed. The latter show further, what my letter supposed, that the naval equipments of Sweden and Denmark, in 1794, to protect their neutral commerce, were mere parade. I will transmit to Mr. Adams copies of these same papers—putting some parts of them in cypher.
I have also the honour to inclose a copy of my letter to the Governor of Georgia, on the subjects of the defence of the sea-coast of that State, and of the small Spanish schooner burnt at Savannah. I shall write this day to the Chevalier de Yrujo to inform him of the prompt steps taken by the Governor of Georgia to discover and bring the offenders to justice, and to give a correct statement of the facts to the Governor of East Florida.
I have the honour to be / with great respect, / Sir, your most obt. servant
Timothy Pickering
P.S. From Captain Nicholson’s letter to the Secretary of the Navy, I am very suspicious that his 24 gun prize, as he would fain have her, will prove a regular armed vessel, under the British authority, coming with the St: Domingo Refugees, to find an asylum in the U. States. He has stripped the whole crew of their money and watches: I wish in the issue of the affair, there may not be grievous complaints of plundering these things.

